EXHIBIT 10.12

 

COMMERCIAL LEASE

 

This Indenture of Lease, dated this day 12th day of June, 2002 by and between
Moen Leuer Properties, Inc., a Minnesota corporation (“Landlord”), and Ciprico
Inc. a Minnesota corporation (hereinafter referred to as “Tenant”).

 

DEFINITIONS:

 

“Property”—That certain real property located in the City of Plymouth, County of
Hennepin and State of Minnesota and legally described on Exhibit “A” attached
hereto and made a part hereof, including all buildings and site improvements
located thereon.

 

“Building”—That certain office/warehouse building containing approximately
83,513 square feet located upon the Property and commonly described as Plymouth
Ponds Building # 8, located at 17400 Medina Road, Plymouth, Minnesota 55447.

 

“Premises”—That certain portion of the Building described on attached Exhibit
“B” and located at 17400 Medina Road, Plymouth, Minnesota, and designated as
Suite 800, totaling approximately 39,147 square feet consisting of 29,490 square
feet of office/engineering space, approximately 9,040 square feet of
technology/engineering area and approximately 617 square feet of warehouse and
shared mechanical space as measured in accordance with BOMA standards.  Landlord
shall deliver to Tenant a space plan that contains Landlord’s final
determination of such figures.  Tenant shall have the right to confirm such
figures with Tenant’s architect or engineer.  The Premises include a
non-exclusive easement for access to common areas, as hereinafter defined, and
all licenses and easements appurtenant to the Premises.

 

“Common Areas”—The term “common area” means the entire areas to be used for the
non-exclusive use by Tenant and other tenants in the Building, including, but
not limited to, corridors, lavatories, driveways, truck docks, parking lots and
landscaped areas.  Subject to reasonable rules and regulations promulgated by
Landlord, the common areas are hereby made available to Tenant and its
employees, agents, customers, and invitees for reasonable use in common with
other Tenants, their employees, agents, customers and invitees.  Landlord
further warrants that any action taken by Landlord regarding the Common Areas
shall not:  (i) affect ingress or egress to the Premises, nor the visibility of
Tenant’s signage; (ii) increase the cost to Tenant of Operating Expenses; (iv)
result in a material reduction of parking spaces available to Tenant, its
employees and customers; or (v) materially and adversely affect Tenant’s use and
enjoyment of the Premises.

 

Landlord shall exercise its control of the Common Areas in such a manner so as
to preclude any impairment of visibility or access to the Common Areas or
Premises, or closure of parking spaces or other interference with the operation
of Tenant’s business.  Landlord shall keep the Common Areas in a neat, clean and
orderly condition, properly surfaced, painted, landscaped and lighted in a
manner consistent with a first class office building in Minneapolis, Minnesota

 

“Proportionate Share”—Tenant’s “Proportionate Share” of Real Estate Taxes and
Operating Expenses shall be the ratio that the rentable area of the Premises
bears to the rentable area existing within the Building.

 

--------------------------------------------------------------------------------


 

WITNESSETH:

 

1.             TERM:

 

For and in consideration of the rents, additional rents, terms, provisions and
covenants herein contained, Landlord hereby lets, leases and demises to Tenant
the Premises for the term of Eighty-Four (84) months commencing on the 1st day
of November, 2002 (sometimes called “the Commencement Date”), subject to the
terms of Article 9, and expiring the 31st day of October, 2009 (sometimes called
“Expiration Date”), unless sooner terminated as hereinafter provided.

 

2.             BASE RENT:

 

Landlord reserves and Tenant shall pay Landlord, a total rental of (See
Addendum) payable in advance without offset, deduction or demand, except as set
forth herein, in equal monthly installments of (See Addendum) commencing on the
Commencement Date and continuing on the first day of each and every month
thereafter for the next succeeding months during the balance of the term
(sometimes called “Base Rent”).  In the event the Commencement Date falls on a
date other than the first of a month the rental for that month shall be prorated
and adjusted accordingly.

 

3.             ADDITIONAL RENT:

 

Tenant shall pay to Landlord throughout the term of this Lease the following:

 

a.             Tenant shall pay a sum equal to Tenant’s Proportionate Share of
the Real Estate Taxes, which share is currently 46.88%.  The term “Real Estate
Taxes” shall mean all real estate taxes, all assessments and any taxes in lieu
thereof which may become due and payable against the Property during the Term,
excluding, however, federal and state or other taxes on net income, death taxes,
excess profit taxes or franchise taxes or any special assessments related to
initial construction of the Building, capital stock, or penalties or interest on
late payment of Real Estate Taxes unless caused by Tenant.  Any tax year
commencing during any lease year shall be deemed to correspond to such lease
year.  In the event the taxing authorities include in such real estate taxes and
assessments the value of any improvements made by Tenant, or of machinery,
equipment, fixtures, inventory or other personal property or assets of Tenant,
then Tenant shall pay all the taxes attributable to such items in addition to
its proportionate share of said aforementioned real estate taxes and
assessments.  A photostatic copy of the tax statement submitted by Landlord to
Tenant shall be sufficient evidence of the amount of taxes and assessments
assessed or levied against the Property of which the Premises are a part.

 

b.             A sum equal to Tenant’s Proportionate Share of the annual
aggregate Operating Expenses, which share is currently 46.88%, incurred by
Landlord in the operation, maintenance and repair of the Building and Property. 
The term “Operating Expenses” shall include but not be limited to maintenance,
repair, operation, replacement and care of all common areas (including common
area utilities and lighting), mechanical rooms, common area plumbing and roofs,
parking and landscaped areas, signs, snow removal, non-structural repair and
maintenance of the exterior of the Building, Insurance premiums, management fee
(not to exceed 4% of gross building revenue), wages and fringe benefits of
personnel directly employed for such work, costs of equipment purchased and used
for such purposes and the cost or portion thereof properly allocable to the
Property (amortized in accordance with generally accepted accounting principles
together with the interest at the rate of ten percent (10%) per annum on the
unamortized balance) of any capital improvements made to the Building by
Landlord after the Base Year, but only to the extent of the reduction achieved
in Operating Expenses resulting from

 

2

--------------------------------------------------------------------------------


 

such capital improvement, or made to the Building by Landlord after the date of
this Lease that are required under any governmental law or regulation that was
not applicable to the Building at the time it was constructed.

 

c.             In no event shall the total adjusted monthly rent be less
than-the first month’s base rent plus Tenant’s proportionate share of building
taxes and common area maintenance charges, except as otherwise set forth herein.

 

The payment of the sums set forth in this Article 3 shall be in addition to the
Base Rent payable pursuant to Article 2 of this Lease.  All sums due hereunder
shall be due and payable within thirty (30) days of delivery of written
certification by Landlord setting forth the computation of the amount due from
Tenant.  In the event the lease term shall begin or expire at any time during
the calendar year, Tenant shall be responsible for his pro-rata share of
Additional Rent under subdivisions a. and b. during the Lease and/or occupancy
time.

 

Prior to commencement of this Lease, and prior to the commencement of each
calendar year thereafter commencing during the term of this Lease or any renewal
or extension thereof, Landlord may reasonably estimate for each calendar year
(i) the total amount of Real Estate Taxes; (ii) the total amount of Operating
Expenses; (iii) Tenant’s share of Real Estate Taxes for such calendar year; (iv)
Tenant’s share of Operating Expenses for such calendar year; and (v) the
computation of the annual and monthly rental payable during such calendar year
as a result of increases or decreases in Tenant’s share of Real Estate Taxes,
and Operating Expenses.  Said estimates will be in writing and will be delivered
or mailed to Tenant.

 

The amount of Tenant’s share of Real Estate Taxes, and Operating Expenses for
each calendar year, so estimated, shall be payable as Additional Rent by Tenant,
without offset, deduction or demand, except as set forth herein, in equal
monthly installments, in advance, on the first day of each month during such
calendar year at the option of Landlord.  In the event that such estimate is
delivered to Tenant before the first day of January of such calendar year, said
amount, so estimated, shall be payable as additional rent in equal monthly
installments, in advance, on the first day of each month during such calendar
year.  In the event that such estimate is delivered to Tenant after the first
day of January of such calendar year, said amount, so estimated, shall be
payable as additional rent in equal monthly installments, in advance, on the
first day of each month over the balance of such calendar year, with the number
of installments being equal to the number of full calendar months remaining in
such calendar year.

 

No later than ninety (90) days after completion of each calendar year during the
term of this Lease or any renewal or extensions thereof, Landlord shall cause
its accountants to determine the actual amount of the Real Estate Taxes, and
Operating Expenses payable in such calendar year and Tenant’s Proportionate
Share thereof and deliver a written certification of the amounts thereof to
Tenant.  If Tenant has underpaid its share of Real Estate Taxes, or Operating
Expenses for such calendar year, Tenant shall pay the balance of its share of
same within ten (10) days after the receipt of such statement.  If Tenant has
overpaid its share of Real Estate Taxes, or Operating Expenses for such calendar
year, Landlord shall either (i) refund such excess, or (ii) credit such excess
against the most current monthly installment or installments due Landlord for
its estimate of Tenant’s share of Real Estate Taxes, and Operating Expenses for
the next following calendar year.  A pro rata adjustment shall be made for a
fractional calendar year occurring during the term of the Lease or any renewal
or extension thereof based upon the number of days of the term of the Lease
during said calendar year as compared to three

 

3

--------------------------------------------------------------------------------


 

hundred sixty-five (365) days and all additional sums payable by Tenant or
credits due Tenant as a result of the provision of this Article 3 shall be
adjusted accordingly.

 

Tenant shall be entitled to review Landlord’s books and records relating to
Operating Expenses at Landlord’s Plymouth, Minnesota office, on not less than
three (3) business days notice to Landlord.  If Landlord and Tenant disagree on
the accuracy of Operating Expenses as set forth in the statement, Tenant shall
nevertheless make payment in accordance with any notice given by Landlord, but
Tenant may cause the Operating Expenses to be audited by a certified accountant
approved by Landlord (which approval will not be unreasonably withheld and will
be deemed given if not given or withheld by Landlord within ten (10) days after
Tenant’s written request for approval is received by Landlord), in which case
Landlord will submit Landlord’s relevant books and records to such auditor at a
location in Plymouth, Minnesota that is reasonably acceptable to Tenant.  The
results of any such audit will be conclusive, and any adjustment required to any
previous payment made by Tenant or Landlord by reason of any such audit shall be
made within fourteen (14) days of delivery of such audit by such auditor to
Landlord and Tenant, and the party required to make payment under such
adjustment shall bear all costs of the audit.

 

4.             COVENANT TO PAY RENT:

 

The covenants of Tenant to pay the Base Rent and the Additional Rent are each
independent of any other covenant, condition, provision or agreement contained
in this Lease, except as otherwise set forth herein.  All rents are payable to
Landlord at 3600 Holly Lane North, Suite 100, Plymouth, MN  55447.

 

5.             UTILITIES:

 

Landlord shall provide mains and conduits to supply water, gas, electricity and
sanitary sewage to the Property.  Tenant shall pay, when due, all charges for
sewer usage or rental, garbage disposal, refuse removal, water, electricity,
gas, fuel oil, L.P. gas, telephone and/or other utility services or energy
source furnished to the Premises during the term of this Lease, or any renewal
or extension thereof.  If Landlord elects to furnish any of the foregoing
utility services of other services furnished or caused to be furnished to
Tenant, then the rate charged by Landlord shall not exceed the rate Tenant would
be required to pay to a utility company or service company furnishing any of the
foregoing utilities or services.  The charges thereof shall be deemed additional
rent in accordance with Article 3. Landlord shall not be liable for, and Tenant
shall not be entitled to any abatement or reduction of Base Rent or Minimum Rent
by reason of Landlord’s failure to furnish any of the foregoing utilities, when
such failure is caused by accident, breakage, repairs (including replacements),
strikes, lockouts or other labor disturbances or labor disputes of any
character, of for any other causes not within the control of Landlord.

 

6.             CARE AND REPAIR OF PREMISES:

 

Tenant shall, at all times throughout the term of this Lease, including renewals
and extension, and at its sole expense, keep and maintain the Premises in a
clean, safe, sanitary and first class condition, subject to reasonable wear and
tear, and in compliance with all applicable laws, codes, ordinances, rules and
regulations but only if the requirements apply to Tenant’s specific use of the
Premises and not to office or retail use generally, and otherwise Landlord shall
be responsible for such compliance.  Tenant’s obligations hereunder shall
include but not be limited to the maintenance, repair and replacement, if
necessary, of heating, air conditioning fixtures, equipment, and systems, all
lighting and plumbing fixtures and equipment, fixtures, motors and machinery,
all interior walls and doors of the trash

 

4

--------------------------------------------------------------------------------


 

enclosure, partitions, doors and windows, including the regular painting
thereof, all exterior entrances, windows, doors and docks and the replacement of
all broken glass, and all interior walls, to the extent any of the foregoing
items are located within, and exclusively serve, the Premises.  When used in
this provision, the term “repairs” shall include replacements or renewals when
necessary, and all such repairs made by Tenant shall be equal in quality and
class to the original work.  The Tenant shall keep and maintain all portions of
the Premises in a clean and orderly condition, free of accumulation of dirt,
rubbish, snow and ice.

 

If Tenant fails, refuses or neglects to maintain or repair the Demised Premises
as required in this Lease within a reasonable time after notice shall have been
given Tenant, in accordance with Article 33 of this Lease, Landlord may make
such repairs without liability to Tenant for any loss or damage that may accrue
to Tenant’s merchandise, fixtures or other property or to Tenant’s business by
reason thereof, and upon completion thereof, Tenant shall pay to Landlord all
costs plus ten percent (10%) of overhead reasonably incurred by Landlord in
making such repairs upon presentation to Tenant of bill therefor.

 

Landlord shall repair, at its expense, the structural portions of the Building,
provided however where structural repairs are required to be made by reason of
the acts of Tenant, the costs thereof shall be borne by Tenant and payable by
Tenant to Landlord upon demand, subject to Section 15C.

 

Landlord shall be responsible for all outside maintenance of the Premises,
including grounds, parking areas, trash enclosures, the electrical systems,
heating and air conditioning systems (located outside the Premises), sprinkler
and plumbing systems (located outside the Premises), roof, exterior walls,
foundation, the parking, landscaped and common areas, and shall keep such areas
free of accumulation of dirt, rubbish, snow and ice.  Landlord also shall
maintain all other portions of the Premises and Building not specifically
delegated to Tenant herein.  All such maintenance which is the responsibility of
Landlord shall be provided as reasonably necessary to the comfortable use and
occupancy of Premises during business hours, except Saturdays, Sundays and
holidays, in accordance with the standards of first class office/warehouse
buildings.

 

7.             SIGNS:

 

Any sign, lettering, picture, notice or advertisement installed on or in any
part of the Property and visible from the exterior of the Building, or visible
from the exterior of the Premises, must be approved in advance by Landlord and
installed at Tenant’s expense, which approval shall not be unreasonably
withheld.  In the event of a violation of the foregoing by Tenant, Landlord may
remove the same without any liability and may charge the expense incurred by
such removal to Tenant.

 

8.             ALTERATIONS, INSTALLATION, FIXTURES:

 

Except as hereinafter provided, Tenant shall not make any alteration, additions,
or improvements in or to the Premises or add, disturb or in any way change any
plumbing or wiring therein without the prior written consent of Landlord, which
consent shall not be unreasonably withheld; provided, however, that Tenant shall
have the right to make cosmetic alterations and non-structural alterations
costing less than Five Thousand and no/100 Dollars ($5,000.00) with written
notice to Landlord but without obtaining Landlord’s consent.  In the event
alterations are required by any governmental agency by reason of the specific
use and occupancy of the Premises by Tenant, as opposed to office or retail use
generally, Tenant shall make such alterations at its own cost and expense after
first obtaining Landlord’s approval of plans and specifications therefor and
furnishing such indemnification as Landlord may reasonably

 

5

--------------------------------------------------------------------------------


 

require against liens, costs, damages and expenses arising out of such
alterations.  Alterations or additions by Tenant must be built in compliance
with all laws, ordinances and governmental regulations affecting the Property
and Tenant shall warrant to Landlord that all such alterations, additions, or
improvements shall be in strict compliance with all relevant laws, ordinances,
governmental regulations, and insurance requirements.  Construction of such
alterations or additions shall commence only upon Tenant obtaining and
exhibiting to Landlord the requisite approvals, licenses and permits and
indemnification against liens.  All alterations, installations, physical
additions or improvements to the Premises made by Tenant shall at the option of
Landlord become the property of Landlord and shall be either removed by Tenant
at Tenant’s sole cost or surrendered to Landlord upon the termination of this
Lease; provided, however, that (i) Landlord must notify Tenant of any removal
obligations in writing at the time Tenant commences any alterations,
installations physical additions or improvements and (ii) this clause shall not
apply to movable equipment or furniture owned by Tenant which shall be removed
by Tenant at the end of the term if this Lease.  Notwithstanding anything to the
contrary set forth in this Lease, in no event shall Tenant have any obligation
to remove any cabling from the Premises, including, without limitation, voice or
data cabling.

 

9.             POSSESSION:

 

Landlord shall deliver possession of the Premises to Tenant in the condition
required by this Lease on or before October 1, 2002, but delivery of possession
prior to or later than such date shall not affect the expiration date of this
Lease.  Base Rent and Additional Rent shall commence thirty (30) days after the
date Landlord has delivered possession of the Premises to Tenant in the
condition required herein.  Landlord shall have no responsibility or liability
for loss or damage to fixtures, facilities or equipment installed or left on the
Premises, except to the extent caused by the negligence of Landlord or its
employees or agents.  In the event Landlord fails to deliver the Premises to
Tenant in the condition required herein by October 1, 2002, excluding a delay
directly attributable to Tenant, then (i) Tenant’s obligation to pay Base Rent
and Additional Rent shall be abated one (1) day for each day beyond October 1,
2002 that that the Premises in the condition required herein is not delivered to
Tenant, which abatement shall be in addition to the abatement of Base Rent and
Additional Rent for the first month of the Term and (ii) Landlord shall
indemnify and hold Tenant harmless from all costs damages, expenses and
liabilities, including, without limitation, hold-over rent, rent for any
temporary facility and moving costs resulting from or related to Landlord’s
failure to deliver the Premises to Tenant in the condition required herein by
October 1, 2002.  In addition, in the event Landlord fails to deliver the
Premises to Tenant in the condition required herein by November 1, 2002,
excluding a delay directly attributable to Tenant, then Tenant also shall have
the right to terminate this Lease upon ten (10) days’ written notice to
Landlord.

 

10.          SECURITY AND DAMAGE DEPOSIT:

 

Tenant contemporaneously with the execution of this Lease, has deposited with
Landlord the sum of Thirty Thousand and No/100 Dollars ($30,000.00), receipt of
which is acknowledged hereby by Landlord, which deposit is to be held by
Landlord, without liability for interest, as a security and damage deposit for
the faithful performance by Tenant during the term hereof or any extension
hereof.  Prior to the time when Tenant shall be entitled to the return of this
security deposit, Landlord may commingle such deposit with Landlord’s own funds
and to use such security deposit for such purpose as Landlord may determine.  In
the event of a default by Tenant hereunder, and Tenant’s failure to cure within
the applicable time frame, during the term hereof or any extension hereof, then
Landlord, either

 

6

--------------------------------------------------------------------------------


 

with or without terminating this Lease may (but shall not be required to) apply
such portion of said deposit as may be necessary to compensate or repay Landlord
for all losses or damages reasonably sustained or to be sustained by Landlord
due to such breach on the part of Tenant, including, but not limited to overdue
and unpaid rent, any other sum payable by Tenant to Landlord pursuant to the
provisions of this Lease, damages or deficiencies in the reletting of Premises,
and reasonable attorney’s fees incurred by Landlord.  Should the entire deposit
or any portion thereof, be appropriated and applied by Landlord, in accordance
with the provisions of this paragraph, Tenant upon written demand by Landlord,
shall remit forthwith to Landlord a sufficient amount of cash to restore said
security deposit to the original sum deposited, and Tenant’s failure to do so
within five (5) days after receipt of such demand shall constitute a breach of
this Lease.  Said security deposit shall be returned to Tenant, less any
depletion thereof as the result of the provisions of this paragraph, at the end
of the term of this Lease or any renewal thereof, or upon the earlier
termination of this Lease.  Tenant shall have no right to anticipate return of
said deposit by withholding any amount required to be paid pursuant to the
provision of this Lease or otherwise.

 

In the event Landlord shall sell the Property, or shall otherwise convey or
dispose of its interest in this Lease, Landlord may assign the security deposit
or any balance thereof to Landlord’s assignee, whereupon Landlord shall be
released from all liability for the  return or repayment of such security
deposit and Tenant shall look solely to the said assignee for the return and
repayment of said security deposit.  Said security deposit shall not be assigned
or encumbered by Tenant without such consent of Landlord, and any assignment or
encumbrance without such consent shall not bind Landlord.  In the event of any
rightful and permitted assignment of this Lease by Tenant, said security deposit
shall be deemed to be held by Landlord as a deposit made by the assignee, and
Landlord shall have no further liability with respect to the return of said
security deposit to Tenant.

 

11.          USE:

 

The Premises shall be used and occupied by Tenant solely for the purposes of
office, technology and warehouse and such use by Tenant shall at all times be in
full compliance with all applicable laws, ordinances and governmental
regulations affecting the Building and Property but only if the requirements
apply to Tenant’s specific use of the Premises and not to office or retail use
generally, and otherwise Landlord shall be responsible for such compliance.  The
Premises shall not be used in such manner that, in accordance with any
requirement of law or of any public authority, Landlord shall be obligated on
account of the purpose or manner of said use to make any addition or alteration
to or in the Building.  The Premises shall not be used in any manner which will
increase the rates required to be paid for pubic liability or for fire and
extended coverage insurance covering the Property.  Tenant shall occupy the
Premises conduct its business and control its agents, employees, invitees and
visitors in such a way as is lawful, and reputable and will not permit or create
any nuisance, noise, odor, or otherwise interfere with, annoy or disturb any
other Tenant in the Building in its normal business operations or Landlord in
its management of the Building.  Tenant’s use of the Premises shall conform to
all Landlord’s reasonable rules and regulations relating to the use of the
Property.  Outside storage on the Property of any type of equipment, property or
materials owned or used on the Premise by Tenant or its customers and suppliers
shall not be permitted.

 

7

--------------------------------------------------------------------------------


 

12.          ACCESS TO PREMISES:

 

The Tenant agrees to permit Landlord and the authorized representatives of
Landlord to enter the Premises at all times during usual business hours upon
reasonable prior notice for the purpose of inspecting the same and making any
necessary repairs to the Premises and performing any work therein that may be
necessary to comply with any laws, ordinances, rules, regulations or
requirements of any public authority or of the Board of Fire Underwriters or any
similar body or that Landlord may deem necessary to prevent waste or
deterioration in connection with the Premises.  Nothing herein shall imply any
duty upon the part of Landlord to do any such work which, under any provision of
this Lease, Tenant may be required to perform and the performance thereof by
Landlord shall not constitute a waiver of Tenant’s default in failing to perform
the same.  The Landlord may, during the progress of any work in the Premises,
keep and store upon the Premises all necessary materials, tools and equipment. 
The Landlord shall not in any event be liable for inconvenience, annoyance,
disturbance, loss of business, or other damage of Tenant by reason of making
repairs or the performance or any work in the Premises, or on account of
bringing materials, supplies and equipment into or through the Premises during
the course thereof and the obligations of Tenant under this Lease shall not
thereby be affected in any manner whatsoever.

 

Landlord reserves the right to enter upon the Premises at any time in the event
of an emergency and at reasonable hours to exhibit the Premises to prospective
purchasers or others; and to exhibit the Premises to prospective Tenants and to
display “For Lease” or similar signs on windows or doors in the Premises during
the last one hundred eighty (180) days of the term of this Lease, all without
hindrance or molestation by Tenant.

 

Notwithstanding anything to the contrary set forth in this Article 12, Landlord
agrees to exercise the rights set forth herein in a manner that does not
interrupt or impair Tenant’s use of the Premises.

 

13.          EMINENT DOMAIN:

 

In the event of any eminent domain or condemnation proceeding or private sale in
lieu thereof in respect to the Property during the term thereof, the following
provisions shall apply:

 

a.             If the whole of the Property shall be acquired or condemned by
eminent domain or any public or quasi-public use or purpose, then the term of
this Lease shall cease and terminate as of the date possession shall be taken in
such proceeding and all rentals shall be paid up to that date.

 

b.             If any part constituting less than the whole of the Property
shall be acquired or condemned as aforesaid, and in the event that such partial
taking or condemnation shall materially affect the Premises so as to render the
Premises unsuitable for the business of Tenant, then the term of this Lease
shall cease and terminate as of the date possession shall be taken by the
condemning authority and rent shall be paid to the date of such termination.

 

In the event of a partial taking or condemnation of the Property which shall not
materially affect the Premises so as to render the Demised Premises unsuitable
for the business of Tenant, this Lease shall continue in full force and effect
but with a proportionate abatement of the Base Rent and Additional Rent based on
the portion, if any, of the Demised Premises taken. If not so terminated, then
Landlord shall restore the Building and the Premises to substantially the same
condition as they were prior to such condemnation.  Landlord shall commence
restoration and shall restore the Building and the Premises

 

8

--------------------------------------------------------------------------------


 

with reasonable promptness, subject to delays beyond Landlord’s control and
delays in the making of condemnation or sale proceeds adjustment by Landlord;
and Tenant shall have no right to terminate this Lease except as herein
provided.  Upon completion of such restoration, the rent shall be adjusted based
upon the portion, if any, of the Premises restored.

 

c.             In the event of any condemnation or taking as aforesaid, whether
whole or partial, Tenant shall not be entitled to any part of the award paid for
such condemnation and Landlord is to receive the full amount of such award,
Tenant hereby expressly waiving any right to claim to any part thereof.

 

d.             Although all damages in the event of any condemnation shall
belong to Landlord whether such damages are awarded as compensation for
diminution in value of the leasehold or to the fee of the Premises, Tenant shall
have the right to claim and recover from the condemning authority, but not from
Landlord, such compensation as may be separately awarded or recoverable by
Tenant in Tenant’s own right on account of any and all damage to Tenant’s
business by reason of the condemnation and for or on account of any cost or loss
to which Tenant might be put in removing Tenant’s merchandise, furniture,
fixtures, leasehold improvements and equipment.  However, Tenant shall have no
claim against Landlord or make any claim with the condemning authority of the
loss of its leasehold estate, any unexpired term of loss of any possible renewal
or extension of said lease or loss of any possible value of said lease, any
unexpired term, renewal or extension of said Lease.

 

14.          DAMAGE OR DESTRUCTION:

 

In the event of any damage or destruction to the Property by fire or other cause
during the term hereof, the following provisions shall apply:

 

a.             If the Building is damaged by fire or any other cause to such
extent that the cost of restoration, as reasonably estimated by Landlord, will
equal or exceed thirty percent (30%) of the replacement value of the Building
(exclusive of foundations) just prior to the occurrence of the damage, then
Landlord may, no later than the sixtieth (60th) day following the damage, give
Tenant written notice of Landlord’s election to terminate this Lease.

 

b.             If the cost of restoration as estimated by Landlord will equal or
exceed fifty percent (50%) of said replacement value of the Building and if the
Premises are not suitable as a result of said damage for the purposes for which
they are demised hereunder, in the reasonable opinion of Tenant, then Tenant
may, no later than the sixtieth (60th) day following the damage, give Landlord a
written notice of election to terminate this Lease.

 

c.             If the cost of restoration as estimated by Landlord shall amount
to less than thirty percent (30%) of said replacement value of the Building, or
if, despite the cost, Landlord does not elect to terminate this Lease, and
Tenant does not exercise its termination option, Landlord shall restore the
Building and the Premises with reasonable promptness, subject to delays beyond
Landlord’s control and delays in the making of insurance adjustments by
Landlord; and Tenant shall have no right to terminate this Lease except as
herein provided.  Landlord shall not be responsible for restoring or repairing
leasehold improvements of Tenant.

 

d.             In the event of either of the elections to terminate, this Lease
shall be deemed to terminate on the date of the casualty and all rentals shall
be paid up to that date.  Tenant shall have no claim against Landlord for the
value of any unexpired term of this Lease.

 

9

--------------------------------------------------------------------------------


 

e.             In any case where damage to the Building shall materially affect
the Premises so as to render them unsuitable in whole or in part for the
purposes for which they are demised hereunder, then a portion of the rent based
upon the amount of the extent to which the Premises are rendered unsuitable
shall be abated until repaired or restored.

 

Notwithstanding anything contained in this Article 14 to the contrary, Landlord
shall only be obligated to restore the Premises to the extent of the insurance
proceeds actually received, but if the insurance proceeds actually received do
not permit Landlord to restore the Premises, Landlord shall so notify Tenant and
either Landlord or Tenant may terminate this Lease by written notice given
within sixty (60) days after Landlord’s notice.  If Landlord restores the
Premises or the Project in accordance with the provisions of this Section, then
Tenant shall not have any right to terminate this Lease because of such damage
pursuant to:  (i) any common law rights, (ii) Minnesota Statutes § 504.05 as now
in effect or as it may be hereafter amended or supplemented, or (iii) any
comparable right established by a similar statute.

 

15.          CASUALTY INSURANCE:

 

a.             Landlord shall at all times during the term of this Lease, at its
expense, maintain a policy or policies of insurance with premiums paid in
advance issued by an insurance company licensed to do business in the State of
Minnesota insuring the Building against loss or damage by fire, explosion or
other insurable hazards and contingencies for the full insurable value, provided
that Landlord shall not be obligated to insure any furniture, equipment,
machinery, goods or supplies not covered by this Lease which Tenant may bring
upon the Premises or any additional improvements which Tenant may construct or
install on the Demised Premise.  Tenant shall at all times during the term of
this Lease, at its expense maintain a policy or policies of insurance with
premiums paid in advance issued by an insurance company licensed to do business
in the State of Minnesota insuring Tenant’s improvements to the Premises and
Tenant’s personal property.

 

b.             Tenant shall not carry any stock of goods or do anything in or
about the Premises which will in any way impair or invalidate the obligation of
the insurer under any policy of insurance required by this Lease.

 

c.             Landlord hereby waives and releases all claims, liabilities and
causes of action against Tenant and its agents, servants and employees for loss
or damage to, or destruction of, the Property or any portion thereof, including
the buildings and other improvements situated thereon, resulting from fire,
explosion and other perils included in standard extended coverage insurance,
whether caused by the negligence of any of said persons or otherwise.  Likewise,
Tenant hereby waives and releases all claims, liabilities and causes of action
against Landlord and its agents, servants and employees for loss or damage to,
or destruction of, any of the improvements, fixtures, equipment, supplies,
merchandise and other property, whether that of Tenant or of others, upon or
about the Property resulting from fire, explosion or the other perils included
in standard extended coverage insurance, whether caused by the negligence of any
of said persons or otherwise.  The waiver shall remain in force whether or not
Tenant’s or Landlord’s insurer shall consent thereto.

 

d.             In the event that the use of the Premises by Tenant increases the
premium rate for insurance carried by Landlord on the improvements of which the
Premises are a part, Tenant shall pay Landlord, upon demand, the amount of such
premium increase.  If Tenant installs any electrical

 

10

--------------------------------------------------------------------------------


 

equipment that overloads the power lines to the building or its wiring, Tenant
shall, at its own expense, make whatever changes are necessary to comply with
the requirements of the insurance underwriter, insurance rating bureau and
governmental authorities having jurisdiction.

 

16.          PUBLIC LIABILITY INSURANCE:

 

Tenant shall during the term hereof keep in full force and effect at its expense
a policy or policies of public liability insurance with respect to the Premises
and the business of Tenant, on terms with companies approved in writing by
Landlord, in Landlord and Landlord’s designees are named as additional insureds
under prudent limits of liability not less than: $1,000,000 for injury/death to
any one person; $2,000,000 for injury/death to more than one person, and
$1,000,000 with respect to damage to property.  Such policy(ies) shall: (i) 
provide that such policies are primary and Landlord’s policy(ies) are
noncontributing; (ii) include a cross-liability endorsement, and (iii) require
at lease thirty (30) days prior written notice must be given to Landlord prior
to cancellation, expiration or material adverse changes to such policy(ies). 
Tenant shall furnish evidence satisfactory to Landlord at the time this Lease is
executed that such coverage is in full force and effect.  Landlord shall
maintain a policy or policies of commercial general liability insurance with the
premiums thereon fully paid on or before the due dates, issued by and binding
upon a solvent insurance company authorized to do business in Minnesota, such
insurance to afford minimum protection of not less than $2,000,000 combined
single limit.

 

17.          DEFAULT OF TENANT:

 

a.             In the event of any failure of Tenant to pay any rental due
hereunder within five (5) days after receipt of written notice that the same is
due (provided, however, that Landlord shall have the obligation to provide
written notice of a rental default only one (1) time during any twelve (12)
month period), or any failure to perform any other of the terms, conditions or
covenants of this Lease to be observed or performed by Tenant for more than
twenty (20) days after written notice of such failure shall have been given to
Tenant, or such additional time as may be necessary if such failure cannot be
cured within such twenty (20) day period, or if Tenant or an agent of Tenant
shall falsify any report required to be furnished to Landlord pursuant to the
terms of this Lease, or if Tenant shall become bankrupt, or file any debtor
proceedings or any person shall take or have against Tenant in any court
pursuant to any statue either of the United States or of any state a petition of
bankruptcy or insolvency or for reorganization or for the appointment of a
receiver or trustee of all or a portion of Tenant’s property, and such
proceeding is not removed within sixty (60) days after filing, or if Tenant or
any such guarantor makes an assignment for the benefit or creditors, or
petitions for or enters into such  an arrangement, or if Tenant shall suffer
this Lease to be taken under any writ of execution, then in any such event
Tenant shall be in default hereunder, and Landlord, in addition to other rights
of remedies it may have, shall have the immediate right or re-entry and may
remove all persons and property from the Premises and such property may be
removed and stored in a public warehouse or elsewhere at the cost of, and for
the account of Tenant, all without service of notice or resort to legal process
and without being guilty of trespass, or becoming liable for any loss or damage
which may be occasioned thereby.

 

b.             Should Landlord elect to re-enter the Premises, as herein
provided, or should it take possession of the Premises pursuant to legal
proceedings or pursuant to any notice provided for by law, it may either
terminate this Lease or it may from time to time, without terminating this
Lease, make such alterations and repairs as may be necessary in order to relet
the Premises, and relet the Premises or any part thereof upon such term or terms
(which may be for a term extending beyond the term of this Lease)

 

11

--------------------------------------------------------------------------------


 

and at such rental or rentals and upon such other terms and conditions as
Landlord in its reasonable discretion may deem advisable.  Upon each such
subletting all rentals received by Landlord from such reletting shall be applied
first to the payment of any indebtedness other than rent due hereunder from
Tenant to Landlord; second, to the payment of any costs and expenses of such
reletting, including brokerage fees and attorney’s fees and costs of such
reasonable alterations (consistent with office use) and repairs; third, to the
payment of the rent due and unpaid payment of future rent as the same may become
due and payable hereunder.  If such rentals received from such reletting during
any month be less than that to be paid during that month by Tenant hereunder,
Tenant, upon demand, shall pay any such deficiency to Landlord.  No such
re-entry or taking possession of the Premises by Landlord shall be construed as
an election on its part to terminate this Lease unless a written notice of such
intention be given to Tenant or unless the termination thereof be decreed by a
court of competent jurisdiction.  Notwithstanding any such reletting without
termination, Landlord may at any time after such re-entry and reletting elect to
terminate this Lease for any such breach, in addition to any other remedies it
may have, it may recover from Tenant all damages it may incur by reason of such
breach, including the cost of recovering the Premises, reasonable attorney’s
fees, and including the worth at the time of such termination of the excess, if
any, of the amount of rent and charges equivalent to rent reserved in this Lease
for the remainder of the stated term, minus the amount of rental loss which
Tenant proves could have been reasonably avoided,  all of which amounts shall be
immediately due and payable from Tenant to Landlord.  Landlord shall also be
entitled to any other amounts necessary to compensate Landlord for all detriment
proximately caused by Tenant’s failure to comply with the requirements of this
Lease, excluding, however, consequential damages.

 

c.             Landlord may, at its option, instead of exercising any other
rights or remedies available to it in this Lease or otherwise by law, statue or
equity, if Tenant has failed to cure the default within thirty (30) days after
receipt of written notice from Landlord, spend such money as is reasonably
necessary to cure any default of Tenant herein and the amount so spent, and
costs incurred, including attorney’s fees in curing such default, shall be paid
by Tenant, and additional rent, upon demand.

 

d.             In the event suit shall be brought for recovery of possession of
the Premises, for the recovery of rent of any other amount due under the
provisions of this Lease, or because of the breach of any other covenant herein
contained on the part of Tenant to be kept or performed, and a breach shall be
established, Tenant shall pay to Landlord all expenses reasonably incurred
therefor, including a reasonable attorney’s fee, together with interest on all
such expenses at the rate of ten percent (10%) per annum from the date of such
breach of the covenants of this Lease.

 

e.             Tenant  waives any demand for possession of the Premises, and any
demand for payment of rent and any notice of intent to re-enter the Premises, or
of intent to terminate this Lease, other than the notices above provided in this
Article, and waives any and every other notice or demand prescribed by any
applicable statues or laws.

 

f.              No remedy herein or elsewhere in this Lease or otherwise by law,
statue or equity, conferred upon or reserved to Landlord or Tenant shall be
exclusive of any other remedy, but shall be cumulative, and may be exercised
from time to time and as often as the occasion may arise.

 

18.          INDEMNITY & HOLD HARMLESS:

 

Except to the extent that liability for damage or loss is caused by the
negligence of Landlord, its agents or employees,  Tenant shall indemnify,
protect, defend (at Landlord’s request and with counsel

 

12

--------------------------------------------------------------------------------


 

reasonably approved by Landlord) and hold Landlord and Landlord’s affiliates and
each of their respective partners, directors, officers, shareholders and
employees harmless from and against every demand, claim, cause of action,
judgment and expense, including, but not limited to, reasonable attorneys’ fees
and disbursements of counsel, whether suit is initiated or not, and all loss and
damage arising from: (a) any injury, loss or damage to the person or property of
Tenant, any other tenant in the Property or to any other person rightfully in
the Property, (i) occurring in or about the Premises, or (ii) caused by the
negligence or misconduct of Tenant, or Tenant’s affiliates or any of their
respective employees, representatives, agents or contractors, or (iii) resulting
from the violation of any legal requirements or the provisions of this Lease by
Tenant, or Tenant’s affiliates or any of their respective employees,
representatives, agents or contractors; (b) any loss or damage to books,
records, computer or other electronic equipment, data or media, files, artwork,
money, securities, negotiable instruments or papers in the Premises; or (c) any
loss or damage resulting from interference with or obstruction of deliveries to
or from the Premises caused by Tenant or Tenant’s affiliates or any of their 
respective employees, representatives, agents or contractors.  All property
kept, maintained or stored on the Premises shall be so kept, maintained or
stored at the sole risk of Tenant, except for the negligence of Landlord.

 

If any mechanic’s lien is filed against any part of the Property for work
claimed to have been done for, or materials claimed to have been furnished to,
Tenant, such mechanic’s lien shall be discharged by Tenant within thirty (30)
days thereafter, at Tenant’s sole cost and expense, by the payment thereof or by
making any deposit required by law or by posting a bond with such surety, in
such amount and in such form as Landlord deems proper.  Tenant shall immediately
notify Landlord of any mechanic’s lien or other lien filed against the Property
or any part thereof by a contractor or subcontractor of Tenant or otherwise by
reason of work claimed to have been done for or materials claimed to have been
furnished to Tenant.  If Tenant fails to remove such lien or post such bond
within the thirty (30) day period following the filing thereof, Landlord may, at
its sole discretion and without waiving its rights and remedies based on such
breach by Tenant and without releasing Tenant from any of its obligations, cause
such lien to be released by any means it shall deem proper, including payment in
satisfaction of the claim giving rise to such lien.  Tenant shall, in such
event, pay to Landlord at once, upon notice by Landlord, any sum paid by
Landlord to remove such lien, together with interest at the rate of 12% from the
date of such payment by Landlord.  Landlord shall have the right at all times to
post and keep posted on the Premises any notices permitted or required by
applicable law, or that Landlord shall deem proper for the protection of
Landlord, the Premises, the Property and any other party having an interest
therein, from liens.  All material suppliers, contractors, artisans, mechanics,
laborers and other parties contracting with Tenant for the furnishing of any
labor, services, materials, supplies or equipment with respect to any portion of
the Premises are hereby charged with notice that they must look solely to Tenant
for payment of the same and Tenant’s purchase orders, contracts and subcontracts
in connection therewith must clearly state this requirement.

 

19.          NON-LIABILITY:

 

Subject the terms and conditions of Article 14 hereof, Landlord shall not be
liable for damage to any property of Tenant or of others located on the
Property, not for the loss of or damage to any property of Tenant or of others
by theft or otherwise. Landlord shall not be liable for any injury or damage to
persons or property resulting from fire, explosion, falling plaster, steam, gas,
electricity, water, rain or snow or leaks from any part of the Property or from
the pipes, appliances, or plumbing works or from the roof, street or subsurface
or from any other place or by dampness or by any other cause of whatsoever
nature.  Landlord shall not be liable for any such damage caused by other
Tenants or persons

 

13

--------------------------------------------------------------------------------


 

in the Property, occupants of adjacent property, of the buildings, or the public
or caused by operations in construction of any private, public or quasi-public
work.  Landlord shall not be liable for any latent defect in the Premises.  All
property of Tenant kept or stored on the Premises shall be so kept or stored at
the risk of Tenant only and Tenant shall hold Landlord harmless from any claims
arising out of damage to the same, including subrogation claims by Tenant’s
insurance carrier.

 

Notwithstanding the foregoing, unless caused by Tenant’s negligence or
misconduct, Landlord shall indemnify and hold Tenant harmless from and against
every demand, claim, cause of action, judgment and expense and all loss or
damage which may be asserted against Tenant arising from any injury or damage to
person or property of any other Building tenant, or any other person in the
Building, or results from the violation of any governmental laws or ordinances
by Landlord, its employees, agents or contractors.

 

20.          SUBORDINATION:

 

This Lease shall be subordinated to any mortgages, deeds of trust, security
agreements, ground leases, master leases or other encumbrances (collectively,
“Encumbrances”) that may now exist or that may hereafter be placed upon the
Property, or any part thereof, and to any and all advances made thereunder, and
to the interest upon the indebtedness evidenced by such Encumbrances, and to all
renewals, replacements and extensions of any of the Encumbrances.  In the event
of execution by Landlord after the date of this Lease of any such Encumbrance,
renewal, replacement or extension, Tenant agrees,  within ten (10) days of its
receipt, to execute and return any commercially reasonable subordination
agreement required by the holder of such Encumbrance, which agreement shall
provide that:

 

a.             Such holder shall not disturb the possession and other rights of
Tenant under this Lease so long as Tenant is not in default hereunder;

 

b.             In the event of acquisition of title to the Premises by such
holder, such holder shall accept Tenant as Tenant of the Premises under the
terms and conditions of this Lease and shall perform all the obligations of
Landlord hereunder; and

 

c.             In the event of such Tenant shall recognize such holder as
Landlord hereunder.

 

Tenant shall, upon receipt of a request from Landlord therefore, within ten (10)
days after receipt of such request, execute and deliver to Landlord or to any
proposed holder of an Encumbrance, an estoppel certificate in recordable form,
certifying that this Lease is in full force and effect, and that there are no
offsets against rent nor defenses to Tenant’s performance under this Lease, or
setting further any such offsets or defenses claimed by Tenant, as the case may
be.  In the event that Tenant fails to execute and return the estoppel
certificate within such ten (10) day period, the holder of such Encumbrance
shall be entitled to rely, as against the Tenant, that: (i) this Lease is in
full force and effect, without amendment except as specified by the Landlord,
(ii) Tenant has no offsets against rent nor any defenses to Tenant’s performance
under this Lease, (iii) Tenant has no right to any offset or defenses to the
payment of rent, and (iv) Tenant has not paid any rental under this Lease more
than one month in advance.

 

Tenant agrees to give prompt written notice to the holder of each Encumbrance
who has given Tenant written notice of its address of any default by Landlord
under this Lease which would entitle Tenant to terminate or cancel this Lease or
abate the rental payable hereunder.

 

14

--------------------------------------------------------------------------------


 

If a mortgage encumbers the Property, then prior to the Commencement Date,
Landlord shall deliver to Tenant a non-disturbance agreement from all existing
mortgagees of the Property pursuant to a form reasonably acceptable to Tenant.

 

21.          ASSIGNMENT OR SUBLETTING:

 

Tenant agrees to use and occupy the Premises throughout the entire term hereof
for the purpose or purposes herein specified and for no other purposes, in the
manner and to substantially the extent now intended, and not to assign, sublet,
license, concession or otherwise transfer this Lease or Tenant’s rights in the
Premises, or any part thereof, whether by voluntary act, operation of law, or
otherwise, without obtaining the prior written consent of Landlord in each
instance.  Tenant shall seek such consent of Landlord by a written request
therefor, setting forth such information as Landlord may reasonably deem
necessary. Landlord agrees not to withhold consent unreasonably.  Consent by
Landlord to any assignment of this Lease or to any subletting of the Premises
shall not be a waiver of Landlord’s rights under this Article as to any
subsequent assignment or subletting.  Tenant will be responsible for Landlord’s
reasonable attorney fees for review and approval of the sublease document. 
Landlord’s rights to assign this Lease are and shall remain unqualified.  No
such assignment or subleasing shall relieve Tenant from any of Tenant’s
obligations in this Lease contained, nor shall any assignment or sublease or
other transfer of this Lease be effective unless the assignees, subtenant or
transferee shall at the time of such assignment, sublease or transfer, assume in
writing for the benefit of Landlord, its successors or assigns, all of the
terms, covenants and conditions of this Lease thereafter to be performed by
Tenant and shall agree in writing to be bound thereby.  Should Tenant sublease
in accordance with the terms of this Lease, fifty percent (50%) of any profit
received by Tenant shall be forwarded to and retained by Landlord, which
increase shall be in addition to the Base Rent and Additional Rent due Landlord
under this Lease.  Notwithstanding the foregoing, Tenant shall have the right to
assign or sublet the Premises without Landlord’s consent to any of the following
(a “Permitted Transferee”): (i) any successor corporation or other entity
resulting from the merger or consolidation of Tenant; or (ii) any entity that
which controls, is controlled by, or is under common control with Tenant.

 

22.          ATTORNMENT:

 

In the event of any sale, transfer or assignment of Landlord’s interest in the
Property, or the Building in which the Premises are located, or this Lease, or
if the Property come into custody or possession of a mortgagee or any other
party whether because of a mortgage foreclosure, or otherwise, Tenant shall
attorn to such assignee or other party and recognize such party as Landlord
hereunder; provided, however Tenant’s peaceable possession pursuant to the terms
of this Lease will not be disturbed so long as Tenant faithfully performs its
obligations under this Lease.  Tenant shall execute, on demand, any commercially
reasonable  attornment agreement required by any such party to be executed,
containing such provisions and such other provisions as such party may require.

 

23.          NOVATION IN THE EVENT OF SALE:

 

In the event of the sale of the Premises, Landlord shall be and hereby is
relieved of all of the covenants and obligations created hereby accruing from
and after the date of sale, and such sale shall result automatically in the
purchaser assuming and agreeing to carry out all the covenants and obligations
of Landlord herein.  Notwithstanding the foregoing provisions of this Article,
Landlord, in the event of a sale of the Premises, shall cause to be included in
this agreement of sale and purchase a covenant

 

15

--------------------------------------------------------------------------------


 

whereby the purchaser of the Premises assumes and agree to carry out all of the
covenants and obligations of Landlord herein.

 

The Tenant agrees at any time and from time to time upon not less than ten (10)
days prior written request by Landlord to execute, acknowledge and deliver to
Landlord a statement in writing certifying that this Lease is unmodified and in
full force and effect as modified and stating the modifications, and the dates
to which the basic rent and other charges have been paid in advance, if any, it
being intended that any such statement delivered pursuant to this paragraph may
be relied upon by any prospective purchaser of the fee or mortgagee or assignee
of any mortgage upon the fee of the Premises.  In the event that Tenant fails to
execute and return the estoppel certificate within such ten (10) day period, the
holder of such Encumbrance shall be entitled to rely, as against the Tenant,
that: (i) this Lease is in full force and effect, without amendment except as
specified by the Landlord, (ii) Tenant has no offsets against rent nor any
defenses to Tenant’s performance under this Lease, (iii) Tenant has no right to
any offset or defenses to the payment of rent, and (iv) Tenant has not paid any
rental under this Lease more than one month in advance.

 

24.          SUCCESSORS AND ASSIGNS:

 

The terms, covenants and conditions hereof shall be binding upon and inure to
the successors and assigns of the parties hereto.

 

25.          REMOVAL OF FIXTURES:

 

Notwithstanding anything contained in Article 8, Article 29 or elsewhere in this
Lease, if Landlord requests in writing at the time Tenant commences installation
of any fixture, equipment or alterations, excluding the initial improvements,
the Tenant will remove at the sole cost and expense of Tenant such fixtures,
equipment and alterations made by Tenant simultaneous with vacating the Premises
and Tenant will promptly restore said Premises to the condition that existed
immediately prior to said fixtures, equipment and alternations having been made
all at the sole cost and expense of Tenant, subject to reasonable wear and
tear.  Notwithstanding anything to the contrary set forth in this Lease, in no
event shall Tenant have any obligation to remove any cabling from the Premises,
including, without limitation, voice or data cabling.

 

26.          QUIET ENJOYMENT:

 

Landlord warrants that it has full right to execute and to perform this Lease
and to grant the estate demised, and that Tenant, upon payment of the rents and
other amounts due and the performance of all the terms, conditions, covenants
and agreements on Tenant’s part to be observed and performed under this Lease,
may peaceably and quietly enjoy the Premises for the business uses permitted
hereunder, subject, nevertheless, to the terms and conditions of this Lease.

 

27.          RECORDING:

 

Tenant shall not record this Lease without the written consent of Landlord. 
However, upon the request of either party hereto, the other party shall join in
the execution of the Memorandum lease for the purposes of recordation.  Said
Memorandum lease shall describe the parties, the Premises and the term of the
Lease and shall incorporate this Lease by reference.  This Article 27 shall not
be construed to limit Landlord’s right to file this Lease under Article 22 of
this Lease.

 

16

--------------------------------------------------------------------------------


 

28.          OVERDUE PAYMENTS:

 

All monies due under this Lease from Tenant to Landlord shall be due on demand,
unless otherwise specified and if not paid within five (5) days of when due,
shall result in the imposition of a service charge for such late payment in the
amount of five percent (5%) of the amount due.  All unpaid or delinquent rents
and Tenant obligations of any kind shall accrue interest at the rate of one and
one-half (1-1/2%) percentage per month from and after the due date.

 

29.          SURRENDER:

 

On the Expiration Date or upon the termination hereof upon a day other than the
Expiration Date, Tenant shall peaceably surrender the Premises broom-clean in
good order, condition and repair, reasonable wear and tear, casualty damage and
condemnation damage only excepted.  On or before the Expiration Date or upon
termination of this Lease on a day other than the Expiration Date, Tenant shall,
at its expense, remove all trade fixtures, personal property and equipment and
signs from the Premises and any property not removed shall be deemed to have
been abandoned.  Any damage caused in the removal of such items shall be
repaired by Tenant and at its expense.  If the Premises are not surrendered on
the Expiration Date or the date of termination, Tenant shall indemnify Landlord
against loss or liability, claims, without limitation, made by any succeeding
Tenant founded on such delay.  Tenant shall promptly surrender all keys for the
Premises to Landlord at the place then fixed for payment of rent and shall
inform Landlord of combinations of any locks and safes on the Premises.

 

30.          HOLDING OVER:

 

In the event of a holding over by Tenant after expiration or termination of this
Lease without the consent in writing of Landlord, Tenant shall be deemed a
Tenant at sufferance and shall pay rent for such occupancy at the rate of one
hundred fifty percent (150%) the lease-current aggregate Base Rent, prorated for
the entire holdover period, plus all reasonable attorney’s fees and expenses
incurred by Landlord in enforcing its rights hereunder, plus any other damages
occasioned by such holding over.  Except as otherwise agreed, any holding over
with the written consent of Landlord shall constitute Tenant a month-to-month
Tenant.

 

31.          ABANDONMENT:

 

In the event Tenant shall remove its fixtures, equipment or machinery or shall
vacate the Premises or any part thereof prior to the Expiration Date of this
Lease, or shall discontinue or suspend the operation of its business conducted
on the Premises, Tenant shall not be deemed to have abandoned the Premises and
Tenant shall not be in default under the terms of this Lease unless Tenant fails
to pay the Landlord the Base Rent and Additional Rent within the time frames
described herein.

 

32.          CONSENTS BY LANDLORD:

 

Whenever provision is made under this Lease for Tenant securing the consent or
approval by Landlord, such consent or approval shall only be in writing and
shall not be unreasonably withheld.

 

17

--------------------------------------------------------------------------------


 

33.          NOTICES:

 

Any notice required or permitted under this Lease shall be deemed sufficiently
given or secured if sent by registered or certified return receipt mail to
Tenant at address as provided in Definitions on Page 1 of Lease and to Landlord
at the address as provided in Article 4 of this Lease, and either party may by
like written notice at any time designate a different address to which notices
shall subsequently be sent or rent to be paid.

 

34.          RULES AND REGULATIONS:

 

Tenant shall observe and comply with the reasonable rules and regulations as
Landlord may prescribe, on written notice to Tenant for the safety, care and
cleanliness of the Building.

 

35.          INTENT OF PARTIES:

 

Except as otherwise provided herein, Tenant covenants and agrees that if it
shall any time fail to pay any such cost or expenses, or fail to take out, pay
for, maintain or deliver any of the insurance policies above required, or fail
to make any other payment or perform any other act on its part to be made or
performed as in this Lease provided within a reasonable time after receipt of
written notice from Tenant, then Landlord may, but shall not be obligated so to
do, and without notice to or demand upon Tenant and without waiving or releasing
Tenant from any obligations of Tenant in this Lease contained, pay any such cost
or expense, effect any such insurance coverage and pay premiums therefor, and
may make any other payment or perform any other act on the part of Tenant to be
made and performed as in this Lease provided, in such manner and to such extent
as Landlord may deem desirable, and in exercising any such right, to also pay
all necessary and incidental costs and expenses, employ counsel and incur and
pay reasonable attorneys’ fees.  All sums so paid by Landlord and all necessary
and incidental costs and expenses in connection with the performance of any such
act by Landlord, together with interest thereon at the rate of twelve percent
(12%) per annum from the date of making of such expenditure, by Landlord, shall
be deemed additional rent hereunder, and shall be payable to Landlord on
demand.  Tenant covenants to pay any such sum or sums with interest as aforesaid
and Landlord shall have the same rights and remedies in the event of the
non-payment thereof by Tenant as in the case of default by Tenant in the payment
of the Base Rent payable under this Lease.

 

36.          GENERAL:

 

a.             The Lease does not create the relationship of principal and agent
or of partnership or of joint venture or of any association between Landlord and
Tenant, the sole relationship between the parties hereto being that of Landlord
and Tenant.

 

b.             No waiver of any default of Tenant hereunder shall be implied
from any omission by Landlord to take any action on account of such default if
such default persists or is repeated, and no express waiver shall affect any
default other than the default specified in the express waiver and that only for
the time and to the extent therein stated.  One or more waivers by Landlord
shall not then be construed as a waiver of a subsequent breach of the same
covenant, term or condition.  The consent to or approval by Landlord of any act
by Tenant requiring Landlord’s consent or approval shall not waive or render
necessary Landlord’s consent to or approval of any subsequent similar act by
Tenant.  No action specifically required or permitted to be taken by or on
behalf of Landlord under the terms or provisions of this Lease shall be deemed
to constitute an eviction or disturbance of Tenant’s possession of the

 

18

--------------------------------------------------------------------------------


 

Premises, except as otherwise set forth herein.  All preliminary negotiations
are merged into and incorporated in this Lease.  The laws of the State of
Minnesota shall govern the validity, performance and enforcement of this Lease.

 

c.             This Lease and the exhibits, if any, attached hereto and forming
a part hereof, constitute the entire agreement between Landlord and Tenant
affecting the Premises and there are no other agreements, either oral or
written, between them other than are herein set forth.  No subsequent
alteration, amendment, change or addition to this Lease shall be binding upon
Landlord or Tenant unless reduced to writing and executed in the same form and
manner in which this Lease is executed.

 

d.             If any agreement, covenant or condition of this Lease or the
application thereof to any person or circumstances shall, to any extent, be
invalid or unenforceable, the remainder of this Lease, or the application of
such agreement, covenant or condition to persons or circumstances other than
those as to which it is held invalid or unenforceable, shall not be affected
thereby and each agreement, covenant or condition of this Lease shall be valid
and be enforced to the fullest extent permitted by law.

 

e.             The obligations of Landlord under this Lease do not constitute
the personal obligations of the individual partners, members, trustees,
shareholders, directors or officers of Landlord or its constituent members or
partners.  If Landlord shall fail to perform any covenant, term or condition of
this Lease required of Landlord, Tenant shall be required to deliver to Landlord
written notice of the same.  If Landlord fails to cure such breach within thirty
(30) days after receipt of written notice from Tenant or immediately in the
event of an emergency, then Tenant shall have the right to cure such breach and
deduct the costs from the Base Rent payable under the terms of this Lease.  If,
as a consequence of such default, Tenant shall recover a money judgment against
Landlord, such judgment shall be satisfied only out of the proceeds of sale
received upon execution of such judgment and levied thereon against the right,
title and interest of Landlord in the Property and out of rent or other income
form the Property receivable by Landlord, or out of consideration received by
Landlord from the sale or other disposition of all or any part of Landlord’s
right, title or interest in the Property, and no action for any deficiency may
be sought or obtained by Tenant.

 

37.          HAZARDOUS MATERIAL:

 

a.             The Premises hereby leased shall be used by and/or at the
sufferance of Tenant only for the purpose set forth in Article 11 above and for
no other purposes.  Tenant shall not use or permit the use of the Premises in
any manner that will tend to create waste or a nuisance, or will tend to
unreasonably disturb other Tenants in the Building or the Property.  Tenant, its
employees and all persons visiting or doing business with Tenant in the Premises
shall be bound by and shall observe the reasonable rules and regulations made by
Landlord relating to the Premises, the Building or the Property of which notice
in writing shall be given to Tenant, and all such rules and regulations shall be
deemed to be incorporated into and form a part of this Lease.

 

b.             Tenant covenants throughout the Lease Term, at Tenant’s sole cost
and expense, promptly to comply with all laws and ordinances and the orders,
rules and regulations and requirements of all federal, state and municipal
governments and appropriate departments, commissions, boards, and officers
thereof, and the orders, rules and regulations of the Board of Fire Underwriters
where the Premises are situated, or any other body now or hereafter created with
jurisdiction over the Premises, and whether or not the same require structural
repairs or alterations, which may be applicable to the Premises, or the use or
manner of use of the Premises but only if the requirements apply to Tenant’s

 

19

--------------------------------------------------------------------------------


 

specific use of the Premises and not to office or retail use generally, and
otherwise Landlord shall be responsible for such compliance.  Tenant will
likewise observe and comply with the requirements of all policies of public
liability, fire and all other policies of insurance at any time in force with
respect to the buildings and improvements on the Premises and the equipment
thereof but only if the requirements apply to Tenant’s specific use of the
Premises and not to office or retail use generally, and otherwise Landlord shall
be responsible for such compliance.

 

c.             In the event any Hazardous Material (hereinafter defined) is
brought or caused to be brought into or onto the Premises, the Building or the
Property by Tenant, Tenant shall handle any such material in compliance with all
applicable federal, state and/or local regulations.  For purposes of this
Article, “Hazardous Material” means and includes any hazardous, toxic or
dangerous waste, substance or material defined as such in (or for purposes of)
the Comprehensive Environmental Response, Compensation, and Liability Act, and
so-called “Superfund” or “Superlien” law, or any federal, state or local statue,
law, ordinance, code, rule, regulation, order decree regulation, relating to, or
imposing liability or standards of conduct concerning, any hazardous, toxic or
dangerous waste, substance or material, as now or at any time hereafter in
effect.  Tenant shall submit to Landlord on an annual basis copies of its
approved hazardous materials communication plan, OSHA monitoring plan, and
permits required by the Resource Recovery and Conservation Act of 1976, if
Tenant is required to prepare, file or obtain any such plans or permits.  Tenant
will indemnify and hold harmless Landlord from any losses, liabilities, damages,
costs or expenses (including reasonable attorneys’ fees) which Landlord may
suffer or incur as a result of Tenant’s introduction into or onto the Premises,
Building or Property of any Hazardous Material.  This Article shall survive the
expiration or sooner termination of this Lease.

 

Notwithstanding the foregoing, Landlord shall indemnify, defend and hold
harmless Tenant, its officers, directors, agents, employees, and invitees from
and against any and all claims, damages, fines, judgments, penalties, costs,
expenses or liabilities (including, without limitation, any and all sums paid
for settlement of claims, attorney’s fees, consultant and expert fees) arising
any time from or in connection with the use, storage, generation or disposal of
Hazardous Materials in, on, or about the Building, Premises or Property, except
to the extent caused by Tenant, Tenant’s agents, employees, contractors, or
invitees.

 

38.          CAPTIONS:

 

The captions are inserted only as a matter of convenience and for reference, and
in no way define, limit or describe the scope of this Lease nor the intent or
any provision thereof.

 

39.          ATTACHMENTS:

 

See also rider attached hereto and made a part hereof containing Article 1
through Article 49 inclusive as well as Exhibits A through Exhibit E inclusive,
which Exhibits are attached hereto and made a part hereof.

 

Exhibit

 

Description

Exhibit A

 

Legal Description

Exhibit B

 

Demised Premises

Exhibit C

 

Exclusions to Operating Expenses

Exhibit D

 

Building Rules and Regulations

Exhibit E

 

Improvements

 

20

--------------------------------------------------------------------------------


 

40.          SUBMISSION:

 

Submission of this instrument to Tenant or proposed Tenant or his agents or
attorneys for examination, review, consideration or signature does not
constitute or imply an offer to lease, reservation of space, or option to lease,
and this instrument shall have no binding legal effect until execution hereof by
both Landlord/Owner and Tenant or its agents.

 

41.          REPRESENTATION:

 

It is agreed and understood that Jonathan R. Yanta and Jason J. Meyer, agents or
brokers with United Properties Brokerage LLC, are representing Moen Leuer
Properties, Inc., Landlord, and Michael Smith, agent(s) or broker(s) with Grubb
& Ellis, is representing Ciprico, Inc., the Tenant in this transaction.

 

IN WITNESS WHEREOF, Landlord and Tenant have caused these presents to be
executed in form and manner sufficient to bind them at law, as of the day and
year first above written.

 

Landlord:

 

Moen Leuer Properties, Inc.,
A Minnesota corporation

 

 

 

 

 

 

 

By:

/s/ Bradley Moen

 

 

 

Name: Bradley Moen

 

 

 

Its: Governor

 

 

 

 

 

Tenant:

 

Ciprico Inc.
A Minnesota corporation

 

 

 

 

 

 

 

By:

/s/ Thomas S. Wargolet

 

 

 

Name: Thomas S. Wargolet

 

 

 

Its: VP-Finance/CFO

 

 

 

STATE OF

ss.

COUNTY OF

 

On this             day of               , 20      , personally came before me,
a Notary Public within and for said County,
                                    and                                    , to
me well known to be the same persons described in and who executed the foregoing
instrument, and acknowledged that they executed the same as their free act and
deed.

 

 

Notary Public

My commission expires: January 31, 2005

 

21

--------------------------------------------------------------------------------


 

LEASE ADDENDUM

 

This Indenture of Lease, dated this 12th day of June, 2002 by and between Moen
Leuer Properties, Inc., a Minnesota corporation (“Landlord”), and Ciprico Inc. a
Minnesota corporation (“Tenant”), is attached to and made a part of that certain
Commercial Lease of even date hereof (the “Lease Form”).  The Lease Form as
modified by this Addendum is hereinafter referred to as the Lease.  Except to
the extent otherwise defined below, all capitalized terms used in this Addendum
shall be as defined in the Lease Form.

 

Landlord and Tenant mutually agree as follows:

 

Any provision of the Lease Form to the contrary notwithstanding, the following
provisions shall apply:

 

42.          Base Rental:

 

Years

 

Price Per Square
Foot

 

Monthly

 

Annually

 

1-3:

 

$

8.56

 

$

27,924.86

 

$

335,098.00

 

4:

 

$

8.84

 

$

28,838.29

 

$

346,059.48

 

5:

 

$

9.08

 

$

29,621.23

 

$

355,454.76

 

6-7:

 

$

9.22

 

$

30,077.95

 

$

360,935.34

 

 

43.          Amounts Due Upon Lease Execution: The Security and Damage Deposit
described in Article 10 of the Lease herein ($30,000.00) shall be due upon
execution of the Lease.  Tenant shall submit to Landlord a check in amount
representing the first month’s Base Rent ($27,924.86) and Additional Rent on or
before the first day of the first month of the Term.

 

44.          Free Rent:  Landlord will provide Tenant one (1) month of free Base
Rent and Additional Rent after completion of the Leasehold Improvements but
prior to the Commencement Date to set-up equipment.

 

45.                               Leasehold Improvements: Landlord shall
construct the leasehold improvements pursuant to the plans and specifications
for the leasehold improvements attached hereto as Exhibit E (the “Leasehold
Improvements”).  Landlord agrees to be responsible for the cost of the Leasehold
Improvements per the agreed to space plan. To the extent that the Tenant adds
any additional Tenant Improvement costs to the agreed to space plan, Tenant
shall be responsible for the excess costs; provided, however that Landlord must
obtain Tenant’s prior written consent before expending any sums in excess of the
agreed to space plan.  The portion of the Leasehold Improvement Cost, which is
Tenant’s responsibility shall be paid by Tenant within thirty (30) days of the
completion of the Leasehold Improvements as evidenced by a certificate of
occupancy or a certificate of Tenant’s architect or engineer.

 

22

--------------------------------------------------------------------------------


 

On or prior to October 1, 2002, Landlord and Tenant shall jointly inspect the
Premises to determine if the Premises are in the condition required under
Exhibit E.  If the Premises are in the condition required by Exhibit E, the Term
shall be deemed to commence in accordance with the provisions of the Lease.

 

If the Premises are not in the condition required by the Lease, Tenant may
conditionally accept the Premises using the following procedure: Tenant shall
deliver to Landlord a list of the items which Landlord must complete or
remediate in order to bring the Premises into compliance with the Lease and the
time period within which each said item is to be completed (each of which dates
shall be referred to as the “agreed completion date” for that item.  Such items
on the list (“Punchlist”) shall be attached to a conditional acceptance letter
to be prepared by Tenant.  If the items on the Punchlist are not completed
according to the provisions of the Punchlist on or prior to the agreed
completion date for each said item, Landlord shall continue to be obligated to
complete each said item in accordance with the terms of the Punchlist and
conditional acceptance letter, but Tenant shall be entitled to complete the
uncompleted items on its own, in which event Tenant shall be entitled to set off
against the Base Rent the reasonable costs of completing the items in question
unless Landlord shall reimburse Tenant for the reasonable costs incurred by
Tenant in completing said items, within ten (10) days following written demand
by Tenant for such reimbursement. Tenant reserves the right to object to latent
defects in the Premises.

 

46.                               Option to Renew: Landlord hereby grants to
Tenant two (2) options (the “Renewal Options”) to renew this Lease Agreement for
a term of three (3) years each (“Renewal Terms”), for all portions of the
Premises then being leased by Tenant as of the date the applicable Renewal Term
is to commence.  Each Renewal Term shall be on the same terms and conditions as
set forth in this Lease Agreement, except as modified by the terms, covenants
and conditions as set forth below:

 

a.             If Tenant elects to exercise said option, then Tenant shall
provide Landlord with written notice nine (9) months prior to the expiration of
the then current Term of the Lease Agreement (“Renewal Notice”).  If Tenant
fails to provide such notice, Tenant shall have no right to extend or renew the
Term of the Lease Agreement; provided, however, that Landlord agrees to provide
Tenant with written notice of the deadline for exercising the Renewal Notice
twelve (12) months prior to the expiration of the Term.  Time is of the essence
with respect to the giving of such Renewal Notice.  The Renewal Notice shall be
given in the manner provided in the Lease Agreement for the giving of notices to
Landlord.

 

b.             Within ten (10) days of Landlord’s receiving Tenant’s Renewal
Notice, Landlord shall notify Tenant of Landlord’s determination of the “Fair
Rental Rate” to be applicable during the Renewal Term (“Landlord’s Rate
Notice”).  If the Fair Rental Rate as set forth in Landlord’s Rate Notice is
acceptable to Tenant, then Tenant’s exercise of said Renewal Option shall be
complete.  If the Fair Rental Rate as set forth in Landlord’s Rate Notice is not
acceptable to Tenant, Tenant must provide Landlord with written notice on or
before thirty (30) days subsequent to the receipt of Landlord’s Rate Notice.  If
Tenant has so timely objected in writing to Landlord’s Rate Notice, then
Landlord and Tenant shall negotiate, in good faith, for up to an

 

23

--------------------------------------------------------------------------------


 

additional thirty (30) days to arrive at a mutually acceptable Fair Rental Rate,
which is within the definition thereof as set forth below.  If, however, at the
end of said additional thirty (30) day period Landlord and Tenant have failed to
arrive at a mutually acceptable Fair Rental Rate, then Tenant, within ten (10)
days after expiration of said thirty (30) day period, shall either terminate the
exercise of its Renewal Option or elect to have Fair Rental Value be determined
by an arbitrator in accordance with this Article.  All notices under this
Paragraph shall be given in the manner provided in the Lease Agreement for the
giving of notices.

 

c.             Upon the exercise of the Renewal Option, whether by Tenant’s
acceptance of Landlord’s determination of the Fair Rental Rate as set forth in
Landlord’s Rate Notice, or by a mutually acceptable negotiated Fair Rental Rate
pursuant to paragraph b of this Article; then the parties shall memorialize the
exercise of the Renewal Option by executing an amendment to the Lease Agreement
to extend the Term of the Lease Agreement for the Renewal Term, upon the same
terms and conditions herein contained; provided, however, that the monthly
installments of Base Rent payable by Tenant to Landlord for the Renewal Term
shall be at the Fair Rental Rate as determined by the foregoing paragraph b of
this Article.

 

d.             For purposes of this Article, “Fair Rental Rate” means the Base
Rent that a tenant would pay to a landlord under a lease containing other terms
and conditions substantially as set forth herein with respect to comparable
premises in a comparable building in the western suburban metropolitan area of
Minneapolis, Minnesota.

 

e.             In the event Landlord and Tenant have not agreed on the Fair
Rental Rate for the Renewal Term within thirty (30) days as set forth above,
then the Fair Rental Rate shall be determined by appraisal in accordance with
the rules from the American Arbitration Association.

 

47.          Expansion:  EXPANSION RIGHTS-FIRST REFUSAL

 

Subject to the terms and conditions of this Article 47, Landlord grants to
Tenant a right of first refusal to lease the space within the Building located
adjacent to the Premises (the “First Refusal Space’).  If Landlord enters into
good faith negotiations with any third party to lease all or any part of the
First Refusal Space and receives from such third party a letter of intent or
similar document acceptable to Landlord in Landlord’s sole discretion to lease
all or any part of the First Refusal Space, Landlord will notify Tenant of the
terms and conditions of the proposed lease between Landlord and the third party
and provide Tenant with a copy of the letter of intent or similar document.

 

If Tenant desires to lease the portion of the First Refusal Space that is the
subject of the negotiations between Landlord and the third party on the same
terms and conditions described in Landlord’s notice to Tenant and the letter of
intent or similar document, Tenant will so notify Landlord within ten (10)
business days after the date of Landlord’s notice to Tenant.  If Tenant does not
so notify Landlord within the ten (10) business day period, Landlord may lease
the subject portion of the First Refusal Space to the third party on only the
same terms and conditions described in Landlord’s notice to Tenant and the
letter of intent or similar document (or on terms and conditions more favorable
to Landlord).  If Tenant notifies Landlord within the ten (10) business day
period that Tenant desires to lease the subject portion of the First Refusal
Space, Landlord and Tenant will proceed in good faith to negotiate an amendment
to this Lease to reflect the addition of the subject portion of the First
Refusal Space to the Premises; provided however that the term of the First
Refusal Space shall be coterminous

 

24

--------------------------------------------------------------------------------


 

with the Term for the Premises.

 

If Tenant fails to exercise its expansion rights after receipt of Landlord’s
Notice under this Article and, prior to Landlord’s execution of a lease with the
third party, the terms and conditions of the transaction between Landlord and
the third party change to be less favorable to Landlord than the terms and
conditions described in Landlord’s notice to Tenant or the letter of intent or
similar document, Landlord will notify Tenant of the revised terms and
conditions.  If Tenant desires to lease the subject portion of the First Refusal
Space on the revised terms and conditions, Tenant must so notify Landlord within
five (5) business days after the date of Landlord’s notice.  If Tenant so
notifies Landlord within the five (5) business day period, Landlord and Tenant
will negotiate an amendment to this Lease.

 

Landlord shall be obligated to offer the First Refusal Space to Tenant pursuant
to the conditions set for in this Article 47 each time Landlord attempts to
lease all or any portion of the First Refusal Space.

 

The rights set forth herein are subordinate to the current expansion and renewal
rights of the current contiguous Tenant, Pulmonetics, pursuant to the terms of
the existing lease between Pulmonetics and Landlord dated March 29, 2002.

 

48.          Options to Terminate:  Provided (a) on or before the last day of
the twenty-seventh (27th) month of the Term, Tenant delivers written notice to
Landlord advising Landlord that Tenant desires to terminate this Lease as of the
end of the thirty-sixth (36th) month of the Term, and (b) Tenant delivers to
Landlord a payment in the amount of Six Hundred Eighty Thousand and 00/100
Dollars ($680,000.00) no later than the effective date of termination, then this
Lease shall be deemed to terminate on the last day of the thirty-sixth (36th)
month of the term.  Upon such termination, Tenant shall have no obligations
hereunder.  If Tenant does not exercise the First Termination Option, then
provided (a) on or before the last day of the fifty-first (51st) month of the
initial term, Tenant delivers written notice to Landlord advising Landlord that
Tenant desires to terminate this Lease as of the end of the sixtieth (60th)
month of the Term, and (b) Tenant delivers to Landlord a payment in the amount
of Forty-two Thousand and 00/100 Dollars ($42,000.00) no later than the
effective date of termination, then this Lease shall be deemed to terminate on
the last day of the-sixtieth (60th) month of the initial term.  (the “Second
Termination Option”.)  Upon such termination, Tenant shall have no obligations
hereunder.

 

25

--------------------------------------------------------------------------------


 

49.          Directional Signage: Prior to October 1, 2002, Landlord shall
provide, at its sole cost and expense, prominent directional signage to the
Premises in accordance with Tenant’s instructions as to location and design.

 

Tenant:

 

Ciprico Inc.

 

 

 

A Minnesota corporation

 

 

 

 

 

Date: June 12, 2002

 

By:

 /s/ Thomas S. Wargolet

 

 

 

Its: VP Finance/CFO

 

 

 

 

 

Landlord:

 

Moen Leuer Properties, Inc.

 

 

 

a Minnesota corporation

 

 

 

 

 

Date: June 12, 2002

 

By:

/s/ Bradley Moen

 

 

 

Its: Governor

 

 

26

--------------------------------------------------------------------------------


 

EXHIBIT A

LEGAL DESCRIPTION OF PROPERTY

 

 

Lot 4, Block 1

Plymouth Ponds Business Park

Third Addition

 

27

--------------------------------------------------------------------------------


 

EXHIBIT B

PREMISES

 

28

--------------------------------------------------------------------------------


 

EXHIBIT C

EXCLUSIONS TO OPERATING EXPENSES

 

Notwithstanding the forgoing, Operating Expenses shall not include the
following:

 

(i)            repairs or other work occasioned by fire, windstorm or other
casualty, to the extent that the costs thereof are reimbursed to Landlord by
insurers, or would have been reimbursed had the insurance required hereunder
been maintained, or by governmental authorities in eminent domain

 

(ii)           leasing commissions, attorneys’ fees and other expenses incurred
in connection with negotiations or disputes with tenants, or prospective tenants
of the Building;

 

(iii)          costs incurred in renovating or otherwise improving or decorating
or redecorating space for tenants in the Building or other space leased or held
for lease in the Building;

 

(iv)          Landlord’s costs of utilities, janitorial and other services sold
to tenants for which Landlord is entitled to be reimbursed by tenants,

 

(v)           depreciation and amortization, except as specifically provided in
the Lease;

 

(vi)          costs which under generally accepted accounting principles,
consistently applied, must be capitalized;

 

(vii)         interest on debt or amortization payments on any mortgage or
mortgages, and rental under any ground or underlying lease or leases;

 

(viii)        costs incurred in advertising for the Building or other marketing
or promotional activity specifically and primarily designed for marketing space
in the Building but excluding amenities for the benefit of existing tenants of
the Building;

 

(ix)           employment costs of Landlord’s personnel ranking higher than the
on-premises manager, provided that the allocable compensation, on the basis of
time spent on the Building, of one senior property management executive may be
included;

 

(x)            any bad debt expense or bad debt reserve.

 

(xi)           all costs incurred in connection with or directly related to the
original construction (as distinguished from operation, repair and maintenance)
of the Building;

 

(xii)          legal and other fees, leasing commissions, advertising expenses
and other costs incurred in connection with acquisition or original development
or original leasing of the Building;

 

(xiii)         the costs of renting or leasing anything other than items, the
purchase price of which could be included in Operating Expenses hereunder;

 

29

--------------------------------------------------------------------------------


 

(xiv)        all costs related to the removal of substances or materials from
the Building which are presently, or at any time in the future may be, deemed
hazardous;

 

(xv)         the cost of changes to the Building, the parking structure, or the
appurtenances in compliance with any laws, statutes, ordinances, rules or
directives enacted prior to the Commencement Date;

 

(xvi)        any charges for ground leases or other underlying leases, easements
or any other similar or dissimilar use fees or other costs;

 

(xvii)       costs of correcting defects in the design or construction of the
Building, the major Building systems or the material used in the construction of
the Building (including latent defects or the inadequacy of design) or in the
building equipment or appurtenances thereto;

 

(xviii)      the cost of any repair to remedy damage caused by or resulting from
the negligence of any other tenants in the Building, including their agents,
servants, employees or invitees, together with the costs and expenses incurred
by Landlord in attempting to recover such costs;

 

(xix)         any item of cost which represents an amount paid to an affiliate
of Landlord or an affiliate of any partner or shareholder of Landlord, to the
extent the same is in excess of the lowest reasonable cost of said item or
service in an arms length transaction;

 

(xx)          any and all costs (including legal fees and costs of lawsuits)
associated with the operation of the business of the entity which constitutes
Landlord or preservation of the Landlord’s interest in the Building;

 

(xxi)         any expense incurred as a result of the negligence of Landlord,
its agents, servants, or employees or arising out of Landlord’s negligent
failure to manage the Building consistently with the standards required by this
Lease; and

 

(xxii)        Any holding costs relating to land held for development or future
construction.

 

30

--------------------------------------------------------------------------------


 

EXHIBIT D

BUILDING RULES AND REGULATIONS

 

1.             Any sign, lettering, picture, notice or advertisement installed
on or in any part of the Property and visible from any exterior or interior
common area of the Complex or from the exterior of the Property, shall be
installed at Tenant’s sole cost and expense, and in such manner, character and
style as Landlord may approve in writing.  Anything herein to the contrary
notwithstanding, approval as to signs shall be subject to Landlord’s approval
which may be withheld in Landlord’s reasonable discretion.  In the event of a
violation of the foregoing by Tenant, Landlord may remove the same without any
liability and may charge the expense incurred by such removal to Tenant.

 

2.             Intentionally Deleted.

 

3.             Tenant, its employees, customers, invitees and guests shall not
obstruct sidewalks, entrances, passages, corridors, vestibules, halls, or
stairways in and about the Complex which are used in common with other tenants
and their employees, customers, guests and invitees, and which are not a part of
the Property of Tenant.  Tenant shall not place objects against glass partitions
or doors or windows which would be unsightly from the Complex corridors or from
the exterior of the Complex and will promptly remove any such objects upon
notice from Landlord.

 

4.             Tenant shall not make excessive noises, cause disturbances or
vibrations, use or operate any electrical or mechanical devices that emit
excessive sound or other waves, disturbances or create obnoxious odors, nor
operate any device/equipment for radio/television broadcasting or reception from
or within the Complex or elsewhere and shall not place or install any
projections, antennas, aerials or similar devices inside or outside the Property
or on the Complex.

 

5.             Tenant shall not waste electricity, water or air conditioning
furnished by Landlord, if any, and shall cooperate fully with Landlord to ensure
the most effective operation of the Complex’s heating and air conditioning
systems.

 

6.             Tenant assumes full responsibility for protecting its space from
theft, robbery and pilferage, which includes keeping doors locked and other
means of entry to the Property closed and secured after normal business hours.

 

7.             In no event shall Tenant bring into the Complex flammables, such
as gasoline, kerosene, naphtha, benzene, explosives or any other article of
intrinsically dangerous nature.  If, by reason of the failure of Tenant to
comply with the provisions of this subparagraph, any insurance premium for all
or any part of the Complex shall at any time be increased, Tenant shall make
immediate payment of the whole of the increased insurance premium, without
waiver of any of Landlord’s other rights at law or in equity for Tenant’s breach
of this lease.

 

8.             Tenant shall comply with all applicable federal, state and
municipal laws, ordinances and regulations, and building rules and shall not
directly or indirectly make any use of the Property which may be prohibited by
any of the foregoing or which may be dangerous to persons or property or may
increase the cost of insurance or require additional insurance coverage, except
as set forth in the Lease.

 

31

--------------------------------------------------------------------------------


 

9.             Landlord shall have the right to prohibit any advertising by
Tenant which in Landlord’s reasonable opinion tends to impair the reputation of
the Complex or its desirability as a building complex for office/warehouse use,
and upon written notice from Landlord, Tenant shall refrain from or discontinue
such advertising.

 

10.          The Property shall not be used for cooking (as opposed to heating
of food), lodging, sleeping or for any immoral or illegal purpose.

 

11.          Unless expressly permitted by Landlord, no additional locks or
similar devices shall be attached to any door or window and no keys other than
those provided by Landlord shall be made for any door.  If more than two keys
for one lock are desired by Tenant, Landlord may provide the same upon payment
by Tenant.  Upon termination of this Lease or of Tenant’s possession, Tenant
shall surrender all keys of the Property and shall explain to Landlord all
combination locks on safes, cabinets and vaults.

 

12.          Any carpeting cemented down shall be installed with a releasable
adhesive. In the event of a violation of the foregoing by Tenant, Landlord may
charge the expense incurred by removal to Tenant.

 

13.          The restrooms, drinking fountains and other plumbing fixtures shall
not be used for any purpose other than those for which they are constructed, and
no sweepings, rubbish, rags, coffee grounds or other substances shall be thrown
therein.  All damages resulting from any misuse of the fixtures shall be borne
by Tenant who, or whose employees, agents, visitors or licensees have caused
same.  No person shall waste water by interfering or tampering with the faucets
or otherwise.

 

14.          Tenant shall not overload any utilities serving the Property.

 

15.          No dog or other animal shall be allowed in the Complex.

 

16.          All loading/unloading, receiving/delivery of goods/supplies or
disposal of garbage/refuse shall be made only through entryways provided for
such purposes.  Tenant shall be responsible for any damage to the Complex or the
property of its employees or others and injuries sustained by any person
whomsoever resulting from the use or moving of such articles in or out of the
Property, and shall make all repairs and improvements required by Landlord or
governmental authorities in connection with the use or moving of such articles.

 

17.          All safes, equipment or other heavy articles shall only be used by
Tenant in a manner which will not interfere with or cause damage to the Property
or the Complex in which they are located, or to the other tenants or occupants
of said Complex.  Tenant shall be responsible for any damage to the building or
the property of its employees or others and injuries sustained by any person
whomsoever resulting from the use or moving of such articles in or out of the
Property, and shall make all repairs and improvements required by Landlord or
governmental authorities in connection with the use or moving of such articles.

 

18.          Canvassing, soliciting, and peddling in or about the Complex is
prohibited and each Tenant shall cooperate to prevent the same.

 

32

--------------------------------------------------------------------------------


 

19.          Wherever in these Building Rules and Regulations the word “Tenant”
occurs, it is understood and agreed that it shall mean Tenant’s associates,
employees, agents, clerks, invitees, and visitors.  Wherever the word “Landlord”
occurs, it is understood and agreed that it shall mean Landlord’s assigns,
agents, clerks, and visitors.

 

20.          Landlord shall have the right to enter upon the Property at all
reasonable hours for the purpose of inspecting the same.

 

21.          Landlord shall have the right to enter the Property at hours
convenient to Tenant for the purpose of exhibiting the same to prospective
Tenants.

 

22.          Tenant, its employees, customers, invitees and guests shall, when
using the parking facilities in and around the Complex, observe and obey all
signs regarding fire lanes and no parking zones, and when parking always park
between the designated lines.  Landlord reserves the right to tow away, at the
expense of the owner, any vehicle which is improperly parked or parked in a no
parking zone.  All vehicles shall be parked at the sole risk of the owner, and
Landlord assumes no responsibility for any damage to or loss of vehicles.  No
vehicles shall be parked overnight.

 

23.          In case of invasion, mob, riot, public excitement, or other
commotion, Landlord reserves the right to prevent access to the Complex during
the continuance of the same by closing the doors or otherwise, for the safety of
the tenants or the protection of the Complex and the property therein.  Landlord
shall in no case be liable for damages resulting from any error or action taken
with regard to the admission to or exclusion from the Complex of any person.

 

24.          All entrance doors to the Property shall be locked when the
Property are not in use.  All common corridor doors, if any, shall also be
closed during times when the air conditioning equipment in the Complex is
operating so as not to dissipate the effectiveness of the system or place an
overload thereon.

 

25.          Intentionally Deleted.

 

26.          Intentionally Deleted.

 

27.          No awning or other projection shall be attached to the outside
walls of the Complex.  No curtains, blinds, shades or screens visible from the
exterior or interior common area of the Complex or visible from the exterior of
the Property, shall be attached to, hung in, or used in connection with any
window or door of the Property without the prior written consent of Landlord. 
Such curtains, blinds, shades, screens or other fixtures must be of a quality,
type, design and color, and attached in manner approved by Landlord.

 

28.          Tenant and Tenant’s employees, agents, visitors and licensees shall
observe faithfully and comply strictly with the foregoing rules and regulations
and such other and further appropriate rules and regulations as Landlord or
Landlord’s agent may from time to time adopt.  Reasonable notice of any
additional rules and regulations shall be given in such manner as Landlord may
reasonably elect.

 

33

--------------------------------------------------------------------------------


 

29.          Landlord reserves the right at any time to rescind, alter or waive,
in whole or in part, any of these Rules and Regulations when deemed necessary,
desirable, or proper, in Landlord’s reasonable judgment, for its best interest
or for the best interest of the tenants of the Complex.  Tenant reserves the
right to refuse compliance with any subsequent additional rules and regulations
added to those agreed to at the time of signing the lease.

 

30.          Intentionally Deleted.

 

31.                               Any trash dumpsters must be kept inside the
premises.

 

32.          No outside storage of materials is allowed. (This includes trailer
storage parked longer than 96 hours.

 

33.          To the extent these rules are in conflict with the terms of the
Lease, the terms of the Lease shall rule and govern.

 

34

--------------------------------------------------------------------------------


 

EXHIBIT E

 

See Plans & Specifications

 

35

--------------------------------------------------------------------------------